DETAILED CORRESPONDENCE
Application Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s remarks filed on 04/14/2021 in the Pre-Brief Conference Request in response to the Final Rejection mailed on 11/18/2020 and Advisory Action mailed on 02/17/2021 have been fully considered and are deemed persuasive to overcome the rejections and/or objections of record.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Withdrawn Claim Rejections - 35 USC § 103
	The rejection of claims 8-11 and 24 under as being unpatentable over Watanabe (Medicine and Biology, 1989; cited on IDS filed on 04/19/2017) in view of Kurihara et al. (WO 2011/115039 A1; cited on PTO-892 mailed 07/19/2017 with US Patent Application Publication 2013/0059345 A1 serving as the English translation) and Burlew et al. (US Patent Application Publication 2011/0312043 A1; cited on PTO-892 mailed 07/19/2017) is withdrawn in view of applicant’s remarks filed on 04/14/2021 that demonstrate that the combination of the three enzymes pectinase, glucoamylase, and lipase unexpectedly increase the breakdown activity of recovered and recycled cellulase above what would be considered additive.  This synergistic effect is not expected based on the combination of references especially in view of Burlew et al. who teach the addition of lipase for the in situ removal of an alcohol product from the fermentation.
Examiner’s Statement of Reasons for Allowance
	Claims 8-11 and 24 are drawn in relevant part to methods for producing a sugar liquid from cellulose that comprises a step of hydrolyzing cellulose containing biomass with a cellulase selected from the group consisting of a cellulase derived from a filamentous fungus, a cellulase derived from the genus Cellulomonas, a cellulase derived from the genus Clostridium and a cellulase derived from the genus Streptomyces, wherein the cellulose containing biomass is treated with lipase, pectinase, and glucoamylase in the hydrolyzing step.  The closest prior art of record are the references of Watanabe, Kurihara et al. and Burlew et al. [see prior Office Actions].  However, as stated above, applicant’s remarks filed on 04/14/2021 demonstrate that the combination of the three enzymes pectinase, glucoamylase, and lipase unexpectedly increase the breakdown activity of recovered and recycled cellulase above what would be considered additive.  Accordingly, the methods of claims 8-11 and 24 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such admissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Quick Path Information Disclosure Statement
	For situations when the applicant needs to file an IDS after issue fee has been paid, The United States Patent and Trademark Office (USPTO) has implemented a Quick Path Information Disclosure Statement (QPIDS) program intended to reduce pendency and applicant costs.  This pilot program will permit an examiner to consider an IDS after payment of the issue fee without 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537.  The examiner can normally be reached on Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/PAUL J HOLLAND/Primary Examiner, Art Unit 1656